—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of using a controlled substance in violation of a prison disciplinary rule after petitioner’s urine specimen twice tested positive for the presence of cannabinoids. In light of the two positive test results and the correctional facility nurse’s testimony that petitioner’s medications could not have caused a false positive test, substantial evidence supports the determination of petitioner’s guilt (see, Matter of Aviles v Selsky, 264 AD2d 883). We find no error in the Hearing Officer’s reliance on the testimony of the correctional facility nurse which refuted evidence submitted by petitioner that the prescription drug he was taking caused a *651false positive result (see, id.; Matter of Rodriguez v Coombe, 249 AD2d 655). Petitioner’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Crew III, Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.